   Case 2:13-cv-00677-MHT-SMD Document 88 Filed 03/17/21 Page 1 of 5




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TRISTA C. MULVANEY,                     )
                                        )
     Plaintiff,                         )
                                        )      CIVIL ACTION NO.
     v.                                 )        2:13cv677-MHT
                                        )             (WO)
JEFFREY REASONS, et al.,                )
                                        )
     Defendants.                        )

                              OPINION

    Pursuant to 42 U.S.C. §§ 1983 and 1985, plaintiff

Trista C. Mulvaney brought this case contending that the

defendants    violated     her   rights     under    the   Fourteenth

Amendment by their deliberate indifference to her serious

medical needs while she was in custody in the Covington

County Jail.1       The defendants are the jail’s contract

medical provider, Southern Health Partners, Inc.; its

chief executive officer, Jeffrey Reasons; nurse Diane




    1. She also cites the First, Fourth, Fifth, and Ninth
Amendments in her complaint, although it appears that
only the Fourteenth Amendment is relevant to her claim.
   Case 2:13-cv-00677-MHT-SMD Document 88 Filed 03/17/21 Page 2 of 5




Wilson;   and     correctional       officer      Stacey     Bedsole.2

Subject-matter jurisdiction is proper under 28 U.S.C.

§§ 1331 (federal question) and 1343 (civil rights).                    The

case is now before this court on the motions for summary

judgment based on the statute of limitations filed on

February 4, 2021.         For the reasons that follow, the

motions will be granted.



                I. SUMMARY-JUDGMENT STANDARD

    “A party may move for summary judgment, identifying

each claim or defense--or the part of each claim or

defense--on which summary judgment is sought. The court

shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The court must view the admissible

evidence in the light most favorable to the non-moving



    2. There is another defendant in this case: Annette
Kane. The claims against this defendant are not before
the court at this time.
                           2
   Case 2:13-cv-00677-MHT-SMD Document 88 Filed 03/17/21 Page 3 of 5




party and draw all reasonable inferences in favor of that

party. See Matsushita Elec. Indus. Co. Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986). Summary judgment

is appropriate “[w]here the record taken as a whole could

not lead a rational trier of fact to find for the non-

moving party.”     Id.



                          II. BACKGROUND

       According to the allegations of the complaint, on

September 13, 2011, plaintiff Mulvaney was taken into

custody and incarcerated in the Covington County Jail.

Within hours of her arrival at the jail, Mulvaney began

“screaming, hallucinating, and acting in such a manner

that    other   detainees    asked    that    Correction      Officers

provide medical treatment” to her.             Complaint (doc. no.

1) at 6-7.      From September 13 until her release, she

refused to eat or drink, continued to behave erratically,

did not clean her body, and was covered with urine and

feces.    She received no medical care during this time.


                                  3
   Case 2:13-cv-00677-MHT-SMD Document 88 Filed 03/17/21 Page 4 of 5




She eventually fell off the top bunk, injuring her eye,

and was taken to the hospital.            She was unconscious in

the intensive-care unit for three days.

    The complaint did not clearly plead when she left

the jail.     The defendants have now submitted evidence

that she was released from jail on September 18, 2011.



                         III. DISCUSSION

    The       defendants          argue        that        Mulvaney’s

deliberate-indifference claim is barred by the statute

of limitations.     Mulvaney filed this lawsuit on September

19, 2013.   The statute of limitations on her § 1983 claim

is two years.     See Powell v. Thomas, 643 F.3d 1300, 1303

(11th Cir. 2011).

    The defendants have submitted evidence showing that

Mulvaney was taken to the hospital on September 18, 2011,

and officially released from custody by court order later

that same day.         Mulvaney has not responded to this

evidence.


                                  4
   Case 2:13-cv-00677-MHT-SMD Document 88 Filed 03/17/21 Page 5 of 5




    The   court    concludes     that    the   limitations      period

expired on September 18, 2013, and that Mulvaney filed

suit one day too late.           Accordingly, the motions for

summary judgment must be granted.

                                 ***

    An appropriate judgment will be entered.

    DONE, this the 17th day of March, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  5
